 Case: 4:21-cv-00437-RLW Doc. #: 5-2 Filed: 04/16/21 Page: 1 of 7 PageID #: 660




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION



 UNITED STATES OF AMERICA,                                   Case No.: ____________

                               Plaintiff,

                        v.

 ERIC ANTHONY NEPUTE,
   individually, and as
   Owner of Quickwork LLC; and

 QUICKWORK LLC,
   a limited liability company,
   also d/b/a WELLNESS WARRIOR,

                               Defendants.



                              DECLARATION OF ROLAND AU

       1.      I, Roland Au, hereby state that I have personal knowledge of the facts set forth

below. If called as a witness, I could and would testify competently as follows:

       2.      I am a citizen of the United States over the age of 18.

       3.      I am an Honors Paralegal at the Federal Trade Commission (“FTC”). As an

Honors Paralegal, my job functions include providing litigation and investigation support to

Bureau of Consumer Protection attorneys and other staff involved in the litigation of FTC cases.

Among other things, my job involves the undercover gathering of information, analysis of

electronic discovery, organization of case materials, and writing of declarations.




                                                 1
 Case: 4:21-cv-00437-RLW Doc. #: 5-2 Filed: 04/16/21 Page: 2 of 7 PageID #: 661




Defendants’ Repeated Postings of the “Please Pay Attention” Video

       4.      On September 24, 2020 and September 28, 2020, I visited Defendant Eric

Nepute’s Facebook page, www.facebook.com/drericnepute/videos, to identify repeat posts of the

video saved as “2020-08-11_Please Pay Attention 7-23-20.mp4” (“Please Pay Attention video”)

(transcribed at Complaint Exhibit B). To identify repeat posts of this video, I looked for videos

in which Eric Nepute was wearing a black shirt and glasses, with a tree in the background. For

each such video, I also reviewed a portion at the beginning and end of the video, as well as

portions corresponding to the following excerpts in the certified transcript of the Please Pay

Attention Video:

            a. 4:10-4:20;

            b. 6:12-6:25;

            c. 7:21-8:9;

            d. 9:1-9:9; and

            e. 17:25-19:1.

       5.      From this review, I determined that Defendants reposted the Please Pay Attention

video 8 times. Attached as Attachment 1 is a summary chart identifying the 8 posts that I

reviewed, including the post title, date and time posted, video length, and number of views.

       6.      For each video post listed in Attachment 1, I reviewed the descriptions,

comments, and link displayed in the video screen when the video was paused. Of the 8 posts:

            a. 4 included links to myfreezinc.com;

            b. 1 included a link to wellnesswarrior.club;

            c. 8 included links to wellnesswarrior.deals;

            d. 7 included links to ericnepute.com; and



                                                 2
 Case: 4:21-cv-00437-RLW Doc. #: 5-2 Filed: 04/16/21 Page: 3 of 7 PageID #: 662




            e. 6 included links to https://bit.ly/3eOW1l7. Each link followed the phrase “Learn

               the FACTS about Vitamin D & COVID . . .” on Nepute’s Facebook page. At the

               time I conducted this review, this link redirected users to a page entitled “Vitamin

               D & COVID Research” on the www.wellnesswarrior.deals website.

Defendants’ Repeated Postings of the “COVID Vitamins and Supplements” Video

       7.      Between September 30, 2020 and October 6, 2020, I visited

www.facebook.com/drericnepute/videos to identify repeat posts of the video saved as “2020-08-

04_COVID Vitamins and Supplements Video.mp4” (“COVID video”) (transcribed at Complaint

Exhibit A). To identify repeat posts of this video, I looked for videos in which Nepute was

sitting inside of a car wearing a gray hoodie sweatshirt and glasses. For each such video, I also

reviewed a portion at the beginning and end of the video, as well as portions corresponding to the

following excerpts in the certified transcript of the COVID video:

            a. 4:6-4:13;

            b. 6:20-7:1;

            c. 7:3-7:8;

            d. 11:19-12:5;

            e. 21:11-23:4;

            f. 26:21-28:21

            g. 32:6-33:5; and

            h. 33:9-33:18.

       8.      From this review, I determined that Defendants reposted the COVID video 54

times. Attached as Attachment 2 is a summary chart identifying the 54 repeat posts, including

the post title, date and time posted, video length, and number of views. Attachment 2 also



                                                 3
 Case: 4:21-cv-00437-RLW Doc. #: 5-2 Filed: 04/16/21 Page: 4 of 7 PageID #: 663




contains additional notes relating to my review of the videos, including whether the video

content appeared to play consecutive times, and if so, how many, based on a review of the

excerpts listed in Paragraph 7 above.

         9.       For each video post listed in Attachment 2, I also reviewed the post descriptions,

comments, and the link displayed in the video screen when the video was paused. Of the 54

posts:

               a. 24 included links to myfreezinc.com;

               b. 7 included links to wellnesswarrior.club;

               c. 38 included links to wellnesswarrior.deals;

               d. 10 included links to nepute.chiroconnect.com;

               e. 39 included links to ericnepute.com; and

               f. 47 included links to https://bit.ly/3eOW1l7. Each link followed one of the

                  following phrases on Nepute’s Facebook page: “Learn the truth about Vitamin D

                  and Covid @”; “See the Vitamin D & Covid research @”; “See the Vitamin D &

                  Covid FACTS @”; or “See the Vitamin D & Covid research @.”

Defendants’ Repeated Postings of the “Zinc Zinc Zinc” Video

         10.      On October 8, 2020, I visited www.facebook.com/drericnepute/videos to identify

repeat posts of the video saved as “2020-08-11_Zinc Zinc Zinc 8-4-20 Video.mp4” (“Zinc Zinc

Zinc video”) (transcribed at Complaint Exhibit I). To identify repeat posts, I looked for videos in

which Eric Nepute was in an office setting, reaching towards the camera while wearing a black

shirt, glasses, and ear phones. For each such video, I also reviewed a portion at the beginning

and end of the video, as well as portions corresponding to the following excerpts in the certified

transcript for the Zinc Zinc Zinc video:


                                                   4
 Case: 4:21-cv-00437-RLW Doc. #: 5-2 Filed: 04/16/21 Page: 5 of 7 PageID #: 664




               a. 4:15-4:24;

               b. 12:19-13:4;

               c. 13:7-13:15;

               d. 13:24-14:3;

               e. 14:14-14:22;

               f. 15:3-15:23;

               g. 16:9-16:20;

               h. 21:10-22:3; and

               i. 37:10-37:15.

         11.      From this review, I determined that Defendants reposted the Zinc Zinc Zinc video

13 times. Attached as Attachment 3 is a summary chart identifying the 13 repeat posts,

including the post title, date and time posted, video length, and number of views. Attachment 3

also contains additional notes relating to my review of the videos, including whether the video

content appeared to play consecutive times, and if so, how many, based on a review of the

excerpts listed in Paragraph 10 above.

         12.      For each video post listed in Attachment 3, I reviewed the post descriptions,

comments, and the link displayed in the video screen when the video was paused. Of the 13

posts:

               a. 12 included links to myfreezinc.com;

               b. 1 included a link to wellnesswarrior.deals;

               c. 11 included links to nepute.chiroconnect.com;

               d. 9 included links to ericnepute.com; and




                                                   5
 Case: 4:21-cv-00437-RLW Doc. #: 5-2 Filed: 04/16/21 Page: 6 of 7 PageID #: 665




             e. 1 included a link to https://bit.ly/3eOW1l7. This link followed the phrase “Learn

                the truth about Vitamin D and Covid @ . . .” on Nepute’s Facebook page.

Defendants’ Repeated Postings of the “POTUS” Video

       13.      On October 14 and 20, 2020, I visited www.facebook.com/drericnepute/videos to

identify repeat posts of the video saved as “2020-10-5 POTUS RT Comments Video BJM.mp4”

(“POTUS video”) (transcribed at Complaint Exhibit E). To identify repeat posts, I looked for

videos in which Eric Nepute was outside, wearing a white baseball cap, black hoodie sweatshirt,

glasses, and ear phones. For each such video, I also reviewed a portion at the beginning and end

of the video, as well as portions corresponding to the following excerpts in the certified transcript

of the POTUS video:

             a. 4:18-5:1;

             b. 6:9-6:20;

             c. 9:2-9:12;

             d. 11:4-11:8;

             e. 12:25-13:11;

             f. 14:17-15:1; and

             g. 23:7-23:15.

       14.      From this review, I determined that Defendants reposted the POTUS video 29

times. Attached as Attachment 4 is a summary chart identifying the 29 repeat posts, including

the post title, date and time posted, video length, and views. Attachment 4 also contains

additional notes relating to my review of the videos, including whether the video content

appeared to play consecutive times, and if so, how many, based on a review of the excerpts listed

in Paragraph 13 above.


                                                 6
 Case: 4:21-cv-00437-RLW Doc. #: 5-2 Filed: 04/16/21 Page: 7 of 7 PageID #: 666




         15.      For each video post listed in Attachment 4, I reviewed the post descriptions,

comments, and the link displayed in the video screen when the video was paused. Of the 29

posts:

               a. 24 included links to myfreezinc.com;

               b. 28 included links to nepute.chiroconnect.com; and

               c. 24 included links to ericnepute.com.



         I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing

statement is true and correct.




DATED: April 15, 2021                                          __________________________

                                                               Roland Au




                                                   7
